Simmons, C. J.
1. Where a demurrer to an indictment has been overruled, the bill of exceptions to such judgment must be tendered within twenty days.
2. Bor the protection of the accused it is-necessary that, in an indictment for an offense against the person of another, the person injured should be referred to by his correct name, if it be known, or by some name by which he is commonly and generally called. It follows that where the indictment names the person injured as Ed...Hightower, and the proof shows that his name is Edmund Green Hightower, and that he is known and called by the name of Green Hightower and has never been known or called by any other name, the variance is fatal. See Wharton’s Cr. Ev. § 99; 3 Gr. Ev. §22; 1 Bish. Crim. Proc. §677 ; Maxw. Crim. Proc. 66 ; Clark’s Crim. Proc. § 94 ; Lewis v. State, 90 Ga. 95. Judgment reversed.

All the Justices concur.